DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 22 June 2021.
2.  Claims 1-20 are pending in the application.
3.  Claims 1-20 have been rejected.
Information Disclosure Statement
4.  The examiner has considered the information disclosure statement (IDS) filed on 22 June 2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.  Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,082,419 B2 (hereinafter the ‘419 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the earlier filed claims of the ‘419 patent in that the claims of the ‘419 patent contains all of the limitations of the instant application.  Claims 1-20 of the instant application therefore are not patentably distinct from the earlier filed claims of the ‘419 patent, and as such, is unpatentable for obvious-type double patenting.
	The ‘419 patent teaches:
A cloud server system, comprising: 
a cloud server, connected to an uploading client device and a downloading client device over a network, comprising a validation application, an input/output interface, and data storage, wherein the cloud server [column 16, lines 40-44]: 
receives, via the input/output interface, a first set of data from the uploading client device over the network [column 16, lines 45-47]; 
determines, using the validation application, that a portion of the first set of data fails at least one validation rule of a set of validation rules [column 16, lines 48-50]; 
transmits, via the input/output interface, a notification to the uploading client device indicating the portion of the first set of data that failed the at least one validation rule [column 16, lines 51-56]; 
receives, via the input/output interface, a second set of data from the uploading client device over the network [column 16, lines 57-59]; 
determines, using the validation application, that the second set of data passes the set of validation rules [column 16, lines 60-61]; and 
transmits, via the input/output interface, the second set of data to the downloading client device based on downloading client privileges associated with the downloading client device [column 16 line 66 to column 17 line 2].  
Allowable Subject Matter
6.  Claims 1-20 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the current application are Bennett et al US 2018/0096497 A1 (hereinafter Bennett) and Liu US 2015/0160996 A1.  Bennett is directed to enabling capture, enhancement, validation and upload of a digital image to a networked computing service, applying criteria that correspond to image validation criteria used by the networked computing service [abstract].  Liu is directed to receiving an error report that includes a data source of a data fragment that does not pass the validation of the client and obtaining a category of the data source [abstract]. However, with respect to independent claim 1 the prior art does not disclose, teach or fairly suggest the limitations of “transmits, via the input/output interface, a notification to the uploading client device indicating the portion of the first set of data that failed the at least one validation rule”, “receives, via the input/output interface, a second set of data from the uploading client device over the network”, “determines, using the validation application, that the second set of data passes the set of validation rules” and “transmits, via the input/output interface, the second set of data to the downloading client device based on downloading client privileges associated with the downloading client device”.  With respect to independent claim 9 the prior art does not disclose, teach or fairly suggest the limitations of “transmit, with the transceiver, a notification to the uploading client device indicating the portion of the first set of data that failed the at least one validation rule”, “receive, at the transceiver, a second set of data from the uploading client device”, “determine, using the validation application, that the second set of data passes the set of validation rules” and “transmit, with the transceiver, the second set of data to a downloading client device”.  With respect to independent claim 16 the prior art does not disclose, teach or fairly suggest the limitations of “determining, using the validation application, that a second portion of the uploaded data passes the validation rules”, “transmitting, via the input/output interface, a notification to the uploading client device indicating the first portion of the uploaded data that failed the validation rules” and “transmitting, via the input/output interface, the second portion of the uploaded data to a downloading client device based on downloading client privileges associated with the downloading client device”.  
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
7.  The following references have been considered relevant by the examiner:
A.  Guinn et al US 2006/0236033 A1 directed to implementation of an adaptive cache policy in a storage controller in which a cache optimization utility monitors data access commands generated by one or more of software applications of a server node [abstract].
B.  Oliver et al US 2018/0210891 A1 directed to a cloud service that includes a cloud data store that is configured to store schematized data comprising user preferences and settings of client devices associated with a user profile [abstract].
C.  Salo et al US 2017/0094515 A1 directed to authentication and authorization of mobile devices for usage of access points in an alternative network [abstract].
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492